Citation Nr: 0213339	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO confirmed the 30 percent rating in effect 
for a left shoulder disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left shoulder disability is manifested by 
arthritis, limitation of motion, pain on motion, and weakened 
movement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5121 (2001).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized VA's duty to inform the claimant as to what 
evidence is needed and who is to obtain it.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for an increased rating for a left shoulder disability.  
The veteran's claims file contains his medical records from 
service, VA, and private sources.  The veteran has had 
several VA medical examinations that address the 
manifestations of his left shoulder disability.  In August 
2000, the veteran had a video conference hearing, in which he 
presented testimony from the RO, and the undersigned Member 
of the Board heard his testimony from the Board's offices in 
Washington, D.C.  In December 2000, the Board remanded the 
case for the development of additional evidence relevant to 
the claim.  The RO completed the additional development, 
including obtaining a new examination.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the RO's rating 
decisions, a January 1999 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued in May 
2000 and April 2002.  These documents together relate the law 
and regulations that govern the veteran's claim.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding the claim.  In letters sent 
in 2001, the RO informed the veteran of the information and 
evidence that was being sought, which of that evidence had 
been obtained, and which the veteran was responsible for 
submitting.

II.  Increased Rating for Left Shoulder Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2001).

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).

The RO established service connection for residuals of injury 
of the veteran's left shoulder effective from the time of the 
veteran's separation from service.  The records have 
consistently indicated that the veteran is right handed.  The 
veteran's service medical records reflect that he sustained a 
dislocation of his left shoulder in 1987, and thereafter had 
recurrent subluxation and dislocation of the shoulder.  In 
1992, he had arthroscopic surgery on the shoulder, and loose 
bodies in the joint were removed.

On VA examination in May 1994, the veteran reported that he 
continued to have recurrent dislocation of his left shoulder, 
with pain and cramps in the shoulder.  The examiner noted 
scars on the veteran's left shoulder from the arthroscopic 
surgery.  The left shoulder had flexion to 45 degrees, 
abduction to 30 degrees, internal rotation to 60 degrees, and 
external rotation to within normal limits.

In January 1997, the veteran wrote that his left shoulder had 
worsened since it was rated in 1994.  He reported that he was 
unable to lift his left arm over his head, and that he had 
shooting pains in the arm.  He reported that the fingers on 
his left hand sometimes locked up, and he was unable to use 
the hand.

The veteran received VA outpatient treatment for his left 
shoulder disorder.  X-rays taken in May 1997 showed 
irregularity of the glenoid and scapula from degenerative 
change and prior surgery, and degenerative changes of the 
humeral head and the area of the rotator cuff insertion.  
There was no evidence of dislocation.  A May 1997 MRI of the 
left shoulder showed evidence of previous anterior 
dislocation and of previous surgery.  There were extensive 
tears of the labrum, and extensive cystic changes in the 
humeral head.

On VA examination in August 1997, the veteran reported that 
his left shoulder would come out of place.  He reported pain 
and cramps in his left shoulder radiating into his neck and 
his left arm, hand, and fingers.  He stated that the fingers 
locked up.  He reported that he had lost about thirty days 
from work in the preceding year because of his left shoulder.  
The examiner noted that the veteran noticeably protected his 
left shoulder during the entire examination.  There was 
atrophy of the left deltoid muscle compared to the right.  
Forward elevation and lateral elevation of the left shoulder 
were each limited to 80 degrees, and internal and external 
rotation were each to 45 degrees.  The range of motion of the 
neck was normal in all axes.  Although the veteran reported 
that pain radiated into his hand, there was no evidence on 
examination of any secondary problems with the hand.  On x-
rays of the left shoulder, the glenoid surface had unusual 
density, mixed sclerosis and lucency, and poor definition, 
reported as possibly related to remote trauma or 
developmental abnormality.  X-rays of the cervical spine 
showed disc space narrowing and osteophyte formation at C5-
C6.  The examiner concluded that the veteran had substantial 
loss of use of the left arm and shoulder, with deltoid 
atrophy, looseness in the joint on manipulation, and marked 
loss of motion.

In VA outpatient treatment notes from September 1997, the 
examiner noted minimal swelling of the veteran's left 
shoulder.  In November 1997, the veteran reported that he was 
afraid that if he lifted things his left shoulder would pop 
out of place.  He was referred for physical therapy.  In 
February 1998, the veteran reported that physical therapy had 
helped with the range of motion of his left shoulder, but 
that he still had subluxation and dislocation episodes.  The 
range of motion of the left shoulder was to 120 degrees of 
flexion, 90 degrees of abduction, and 25 degrees of external 
rotation.  The apprehension test was positive.  The 
examiner's impression was unidirectional instability of the 
left shoulder.  In April 1998, the veteran reported that his 
left shoulder had improved in range of motion, but that it 
still felt like it was going to come out of place.  The 
examiner noted guarding of the shoulder, but no evidence of 
recent subluxation or dislocation.

On VA examination in September 1998, the veteran reported 
that he had pain in his left shoulder almost all the time.  
He reported that the pain sometimes extended into the neck, 
arm, and hand.  He also indicated that he had weakness, 
stiffness, swelling, and inflammation in the shoulder.  He 
stated that the shoulder occasionally locked, and he could 
not do any activity that required raising his hand above his 
shoulder.  He reported that he could brush his teeth, dress, 
and vacuum, but that he had difficulty driving, pushing a 
lawnmower, taking out trash, or doing yard work.  The 
examiner found that the veteran's left shoulder had a normal 
range of motion.  X-rays showed minimal degenerative changes.

X-rays taken at a VA facility in October 1998 showed 
osteoarthritis of the left shoulder at the inferior 
glenohumeral joint, and a loose body, possible in the 
supraspinatus tendon.  In VA outpatient treatment in November 
1998, the veteran's left shoulder was noted to be globally 
unstable.  In January 1999, the veteran had left anterior 
shoulder reconstruction surgery at a VA Medical Center 
(VAMC).  A physician indicated that the veteran should not do 
heavy lifting for two months.  The RO assigned a temporary 
100 percent rating for the veteran's left shoulder, effective 
from the date of the surgery through March 1999.

In March 1999, physical therapy notes indicated that the 
veteran had much pain on motion of his left shoulder.  The 
range of motion of the left shoulder was to 65 degrees of 
flexion, 55 degrees of abduction, 20 degrees of external 
rotation, and 40 degrees of internal rotation.  In May 1999, 
the veteran reported persistent pain in his left shoulder and 
weakness in his left arm and fingers.  The examiner noted 
decreased finger grip strength, 4/5, in the left hand, and 
otherwise 5/5 strength throughout, although with limitations 
secondary to pain in joints.  X-rays taken in May 1999 showed 
removal of the loose body that had been noted on an earlier 
x-ray.

In June 1999, the veteran reported increased pain in his left 
shoulder with movement.  The range of motion of the left 
shoulder was to 95 degrees of flexion, 60 degrees of 
abduction, 40 degrees of external rotation, and 45 degrees of 
internal rotation.  There was pain at the end of the range of 
motion in each direction.  In August 1999, the veteran 
reported aching in his left shoulder, and an ongoing feeling 
like the shoulder was slipping and pulling out of position.   
The range of motion was to 75 degrees of flexion, 65 degrees 
of abduction, 15 degrees of external rotation, and 45 degrees 
of internal rotation.  The veteran reported pain with motion.  
The examiner noted weakness with movement in all directions.  
X-rays taken in September 1999 showed minor osteoarthritis of 
the glenohumeral joint.  In October 1999, the veteran 
reported that the pain in his left shoulder was worse than it 
had been prior to the January 1999 surgery.

In September 1999, the veteran was seen in the emergency room 
of a private hospital for left shoulder pain.  He reported 
that he had been reaching to the side, and had felt a tearing 
sensation in his shoulder.  There was tenderness to palpation 
of the surgical scar on the shoulder.  No dislocation was 
found.  The veteran was unwilling to move the left shoulder 
at all.  X-rays of the shoulder showed degenerative changes, 
but no evidence of fracture.  The physician's impression was 
acute strain or possible rotator cuff injury.

On VA examination in October 1999, the veteran reported 
having episodes in which his left shoulder slipped and his 
arm stopped moving, and he developed swelling in his hand and 
pain from the fingers to the neck.  He reported that these 
episodes produced swelling and pain that lasted a week or 
longer.  He reported that such an episode currently made him 
unable to move his arm, and had kept him out of work for the 
preceding 23 days.  He reported that the episodes could come 
on after lifting his left arm, or just using it a lot.  He 
reported that he could brush his teeth and shower, but that 
he sometimes could not dress himself.  He reported that he 
could cook or vacuum, but could not push a mower, drive a 
car, or take out trash.  The examiner noted a large scar on 
the veteran's left shoulder.  There was abnormal movement of 
the shoulder.  The examiner indicated that the shoulder did 
not appear to have instability, and that it was questionable 
whether it had weakness.  Motion was limited to 50 degrees of 
flexion with extreme pain, 30 degrees of abduction, 
15 degrees of external rotation, and 20 degrees of internal 
rotation.  X-rays showed a normal left humerus and mild 
arthritic changes of the left shoulder.  The examiner 
provided comments as follows:

I believe there is some exaggeration of 
his inability to have motion in this 
shoulder.  He complains bitterly of pain 
on any movement of the arm at all.  
Certainly with this much pain he is 
unable to work and he is certainly 
impaired in his activities in using his 
left arm.  However, since he is right-arm 
dominant I believe that he should be able 
to dress himself.  He does dress himself 
in my office without any great problem.

VA outpatient treatment notes from November 1999 reflect that 
the veteran reported having lost yet another job because of 
his left shoulder problems.  He reported that the problems 
were increasing.  An MRI performed in November 1999 showed a 
possible tiny full-thickness tear of the distal supraspinatus 
tendon.  There was degenerative hypertrophy of the 
acromioclavicular joint, and degeneration of the labrum.  In 
February 2000, the veteran reported very severe pain in his 
left shoulder.  The examiner noted "quite impressive" 
tenderness over the bicipital groove, and some limitation of 
motion of the left shoulder.  In July 2000, the veteran 
reported severe, progressive pain in his left shoulder.  An 
examiner found that left upper extremity strength was mildly 
decreased.  The veteran reported decreased sensation in the 
left hand, but intact sensation in the left forearm.

In August 2000, the veteran had a video conference hearing 
before the undersigned Member of the Board.  He reported that 
he had constant pain in his left shoulder and in his neck.  
He reported that the pain sometimes became much worse, with 
locking up of the fingers, such that he was not able to use 
his hand or arm.  He reported that these episodes occurred 
about once every two weeks, and lasted about three days.  He 
reported that activity such as lifting heavy objects could 
bring on the aggravated symptoms.  He reported that his 
shoulder and arm symptoms were sometimes aggravated by 
lifting his one-year-old child.  He reported that he had lost 
or left many jobs because of his left shoulder and arm 
limitations.  He reported that he was prescribed pain 
medication.  He indicated that he sometimes needed help 
getting dressed.  He indicated that he was able to drive a 
car a little bit.  He reported that the left shoulder and arm 
problems had not improved since the January 1999 surgery.

In a VA outpatient treatment notes from September 2000, it 
was noted that a November 1999 MRI had shown degenerative 
joint disease of the cervical spine, but no herniation or 
impingement of the cord.  An examiner found that the veteran 
had normal muscle strength except for give away pain 
dependent weakness in abduction and adduction of the left 
shoulder.  The left shoulder had loss of voluntary range of 
motion, but had normal range of motion when moved passively.  
The voluntary range of motion was limited to 45 degrees of 
flexion and 60 degrees of abduction.  There was severe pain 
on movement.

In February 2001, the veteran's wife wrote that the veteran 
sometimes had to miss days of work or go in late because of 
his left shoulder pain.  She reported that he had lost jobs 
because he could not do the work or had missed too many days.  
She reported that the pain made him unable to hold his 
eighteen-month-old child for more than five minutes.  

In the report of a January 2002 VA examination, the examiner 
indicated that he had reviewed the veteran's medical records.  
The veteran reported that he had pain, weakness, swelling, 
inflammation, instability, locking, fatigue, and lack of 
endurance in his left shoulder.  He reported that the pain 
extended to his neck, arm, and hand.  He reported that his 
left hand sometimes cramped and locked up.  He reported that 
his left shoulder tired with use, especially lifting.  He 
reported that the pain was so bad that he did not want to 
move his shoulder.  He indicated that he took medication for 
the shoulder pain.  He reported that he could brush his 
teeth, shower, and vacuum, but could not dress himself, drive 
a car, take out trash, or push a lawn mower.  He reported 
that he had been in his current job for about a year, making 
sandwiches in a fast food restaurant.  

X-rays showed deformity of the humeral head and irregularity 
of the inferior glenoid labrum, presumed to be due to chronic 
recurrent shoulder dislocation.  The examiner found no 
evidence of heat, redness, swelling, effusion, or drainage of 
the left shoulder.  There was weakness of the shoulder.  The 
examiner noted that the veteran would not try to button his 
shirt using his left hand, even though movement of the elbow 
would allow the hand to reach the buttons without moving the 
shoulder.  The range of motion of the left shoulder was to 80 
degrees of flexion, 90 degrees of abduction, 45 degrees of 
external rotation, and 30 degrees of internal rotation.  All 
of the limitations of movement were due to pain.  There was 
pain on all ranges of motion.  The examiner expressed the 
opinion that there was "a large element of feigning of 
pain," i.e., that the veteran indicated that his limitation 
was greater and more painful than it was.  The examiner 
concluded that the veteran had moderately severe degenerative 
joint disease of the left shoulder, with marked limitation of 
use of the shoulder.  The examiner indicated that the 
symptoms on examination appeared to be those present in a 
flare-up, and that it seemed that the flare-up level symptoms 
were present most of the time.  The examiner indicated that 
he found it impossible to quantify in degrees any additional 
limitation of motion that the veteran might have due to such 
factors flare-ups or pain on motion.

The RO has evaluated the veteran's left shoulder disability 
under Diagnostic Codes 5010 and 5201.  Under Diagnostic Code 
5010, arthritis due to trauma is evaluated based on the 
limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  Under Diagnostic Code 
5201, limitation of motion of the minor shoulder is rated at 
20 percent if motion is limited to shoulder level, 20 percent 
if limited to midway between the side and shoulder level, and 
30 percent if limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).

Medical treatment and examination records show that the 
veteran has had ongoing limitation of motion of his left arm 
at the shoulder.  His arm has not been shown to have been 
limited in motion to as little as 25 degrees from his side, 
either in flexion or abduction.  In addition to measurable 
limitation of motion, however, the veteran asserts his right 
shoulder has impairment in the form of pain on motion, 
weakened movement, excess fatigability, and diminished 
endurance.  Examination and treatment records have generally 
confirmed that the veteran has pain on motion of the left 
arm.  There has also been some confirmation of weakened 
movement.  Taking into consideration these aspects of 
functional impairment, the overall impairment of the left 
shoulder does warrant the 30 percent rating that is currently 
assigned.

The rating schedule also provides criteria for rating 
recurrent dislocation of the humerus at the scapulohumeral 
joint.  The maximum rating for that impairment in a minor arm 
is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2001).  Thus, evaluation under that Code would not provide a 
basis for a higher rating.  The rating schedule provides for 
ratings higher than 30 percent for disability involving a 
minor shoulder if there is ankylosis, or if there is 
amputation of an arm.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5120-22 and 5200 (2001).  The veteran does not have 
ankylosis or amputation of his left arm; nor is the 
functional impairment of that arm so severe as to render it 
comparable to either ankylosis or amputation.

VA regulations provide that, in order to accord justice in an 
exceptional case where the criteria provided in the VA rating 
schedule are inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular standards 
of the rating schedule.  Id.

In the December 2000 remand, the Board instructed the RO to 
readjudicate the left shoulder rating claim after developing 
evidence, and to determine whether the case was exceptional 
and warranted referral for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The RO readjudicated the claim in 
April 2002, and again denied entitlement to a rating in 
excess of 30 percent.  In an April 2002 SSOC, the RO 
indicated that they had considered the case in light of 
38 C.F.R. § 3.321(b)(1), and had concluded that a referral 
for an extraschedular rating was not warranted in this case.

The Court has held that the Board is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran has asserted that his left shoulder 
disability has caused him to miss time from work, and to lose 
or give up jobs.  There is evidence that the veteran's left 
shoulder disability affects his ability to perform jobs that 
require substantial physical activity with the left upper 
extremity.  Medical observations and findings, however, have 
not confirmed, and have at times called into question, the 
veteran's assertion that his left arm disorder frequently 
makes his left arm almost completely unusable.  In light of 
the gap between the objective findings and the veteran's 
subjective complaints, the evidence does not tend to show 
that his left shoulder disability produces marked 
interference with employment in general.  The functional 
impairment of the veteran's left shoulder has not been shown 
to be exceptional, unusual, or greater than the impairment 
contemplated in the rating schedule criteria for evaluating 
shoulder disorders.  The veteran has had treatment for his 
left shoulder, including surgery in 1992 and 1999, but the 
shoulder disorder has not required frequent periods of 
hospitalization.  Overall, the Board finds that the veteran's 
left shoulder disability is appropriately compensated under 
the standards of the rating schedule.  Therefore, this case 
does not warrant referral to the appropriate official for 
consideration of an extraschedular rating.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a left shoulder disability is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

